DETAILED ACTION
The following is a Notice of Allowability in response to the Terminal Disclaimer received on 9 May 2022.  Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,528,016 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
As per claim 1,  the prior art of record taken alone or in combination fails to teach the slave device configuration information comprising at least one of cooling tower configuration parameters, chilled water pump configuration parameters, condenser water pump configuration parameters, air handling unit configuration parameters, rooftop air handling unit configuration parameters, variable air volume unit configuration parameters, chiller device configuration parameters, a rated device capacity, a rated device power, and a rated device speed; and control the plurality of slave devices using the slave device configuration information.
As per claim 8, the prior art of record taken alone or in combination fails to teach the slave device configuration information comprising at least one of cooling tower configuration parameters, chilled water pump configuration parameters, condenser water pump configuration parameters, air handling unit configuration parameters, rooftop air handling unit configuration parameters, variable air volume unit configuration parameters, chiller device configuration parameters, a rated device capacity, a rated device power, and a rated device speed; and controlling, by the master controller, the plurality of slave devices using the slave device configuration information.
 As per claim 15, the prior art of record taken alone or in combination fails to teach determine whether slave device configuration information has been received for each of the plurality of slave devices; transmit a completion message to a commissioning agent; and control the plurality of slave devices using the slave device configuration information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        21 June 2022